DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Response to Amendment
Amendment received on 09/29/2020 is acknowledged and entered. Claims 1-2, 5-6 and 8-10 have been amended. New claims 11-12 have been added. Claims 1-12 are currently pending in the application. 
                                      Claim Objections
Claim Objections have been withdrawn due to the Applicant’s amendment
                        Claim Rejections - 35 USC § 112
	Claim Rejections have been withdrawn due to the Applicant’s amendment.
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Casey et al. (US 8,255,323 B1) in view of Villa-Real (US 2014/0162598 A1).

	Claims 1, 8-9 and 11.  Casey et al. (Casey) teaches a electronic device, comprising: a non-transitory storage device having embodied therein one or more routines operable to generate at least an authentication token to perform at least one physical transaction;  and one or more processors coupled to the non-transitory storage device and operable to execute the one or more routines, wherein the one or more routines include: 
	a virtual card swipe module, which when executed by the one or more processors, enables a user to virtually swipe said at least one virtual card selected from 
said one or more virtual cards towards a virtual card slot presented on an interface of the electronic device, wherein said one or more virtual cards are pre-stored in said non-transitory storage device; Fig. 8, “222”,”218”; C. 1; L. 45-58; C. 3, L. 10-14; C. 8, L. 64-67; C. 9, L. 9-15, 35-36; C. 15, L. 44-55
	an authentication token generation module, which when executed by the one or more processors, generates and/or presents said at least an authentication token to perform at least one physical transaction. C. 10, L. 37-43
	Casey does not explicitly teach: wherein the authentication token generated need to be present at an atm and/or bank, which is disclosed/suggested in Villa-Real (a virtual ATM bank card; Cl. 1, page 68 (y)) Fig. 22-23; [0387]; [0388]; [0392]. Further, as or virtual cheque or demand draft. [0007]; [0060]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casesy to include the recited limitations, as disclosed/suggested in Villa-Real, for the benefit of providing an effective, customer-controlled instant-response anti-fraud and anti-identity theft prevention tools for mobile applications, as specifically stated in Villa-Real. [0040]

	Claims 2 and 12.  The electronic device of claim 1, wherein said one or more virtual cards are associated with one or more same or different financial institution. C. 3, L. 10-14. Same rationale as applied to claims 1 ands 11.
 
	Claim 3.  The electronic device of claim 1, wherein said virtual card slot is 
provided by at least one application program installed on the electronic device or at least by a remote server. C. 5, L. 3-14; C. 15, L. 44-55; C. 17, L. 4-14
 
	Claim 4.  The electronic device of claim 1, wherein said at least an authentication 
token is generated by said electronic device and/or at least by a remote server, wherein said authentication token is generated upon successful authentication of said at least one virtual card virtually swiped in said virtual card slot. C. 10, L. 37-43
 	Claim 7.  The electronic device of claim 1, wherein said electronic device is 

 	 
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Casey in view of Villa-Real and further in view of Official Notice. 

	Claims 5 and 10.  Casey teaches all limitation of claims 5-6 and 10, except specifically teaching that said authentication is conducted by fetching at least two or more account details associated with said at least one virtual card and comparing said account detail fetched with one or more account details pre-stored in said electronic device and/or at least by a remote server. Official notice is taken that it is old and well known to implement authentication by comparing accounts numbers, passwords, names or similar data for the benefit of fraud prevention. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casesy to include the recited limitations, for the benefit of fraud prevention.
 
 	Claim 6.  Casey teaches all limitation of claims 6, except specifically teaching that said security number or said personal identification number is authenticated by comparison with one or more account details pre-stored in said electronic device and/or at least by a remote server. Official notice is taken that it is old and well known to implement authentication by comparing personal identification numbers for the benefit of fraud prevention. Therefore, it would have been obvious to one having ordinary skill .

Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Casey’s interface does not disclose the virtual card slot interface, which is similar to a physical slot in the ATM. 
In response it is respectfully noted that the features upon which applicant relies (i.e., similarity of virtual and physical slots in the ATM)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding newly introduced limitations have been considered by are moot in view of new ground of rejections.








Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/14/2022